Citation Nr: 9915403	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-27 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran had active military service from September 1965 
to January 1970.  This appeal is from a rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama.

Due process requires that the case be remanded to the RO.  On 
the veteran's VA Form 9, substantive appeal, he indicated 
that he wanted a hearing before a Member of the Board of 
Veterans' Appeals (Board).  He also indicated that he would 
appear before a hearing officer.  In September 1996, he had a 
personal hearing before a hearing officer at the RO.  

In January 1999, the Board wrote to the veteran in an effort 
to clarify whether he still wanted to have a hearing before a 
Member of the Board.  He was advised that, if a reply was not 
received within 30 days, his case would be remanded for a 
Board hearing at the RO.  The veteran did not respond to the 
letter.

In addition, in February 1999, the RO forwarded to the Board 
additional medical records for a hospitalization of the 
veteran in November and December 1998.  These records were 
received at the RO after the most recent supplemental 
statement of the case (SSOC).  Since the veteran has not 
waived consideration by the RO, the RO should consider the 
additional medical records, and any additional medical 
records that may be associated with the file before the date 
of the travel board hearing, and issue an SSOC to the veteran 
and his representative prior to the travel board hearing.

Accordingly, in order to assure the veteran due process, the 
claim is remanded for the following:

1.  Schedule the veteran for a hearing 
before a traveling Member of the Board at 
the RO, in accordance with applicable 
law.

2.  Prior to the date of the travel board 
hearing, consider the additional hospital 
report for hospitalization in November 
and December 1998, and any additional 
medical evidence that may be added to the 
file, and issue a supplemental statement 
of the case to the veteran and his 
representative, according an adequate 
period for response.

Thereafter, the case is to be returned to the Board following 
applicable appellate procedures.  The appellant is free to 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


